Title: Henry Foxall to Thomas Jefferson, 11 April 1809
From: Foxall, Henry
To: Jefferson, Thomas


          Sir Georg Town Apl 11th 1809
          Your favor of the 24th Ulto came to hand in due course, The Stew holes you request me to Send You, I have Made and put them on board a vessele bound for Richmond which is to sail this day
          I observe the Information you have received respecting our Method of Makeing the Stew holes is not agreeable to our practice, we cast the Cheeks, and grates, sepperate and not Solid or together, the reason is that one set of Cheeks will Last as long as Many sets of grates—
          I have Sent you a duble set of grates two to Each Stew hole, believeing it might be difficult for you to obtain others when the first set of Grates might become useless—
          I have not given up the Intention of Executing the Stove you were so kind as to send me the Model of—when done I will inform you of its success, Should it answer the Expectation I have of it I will Send you Send you one on agreeable to your request
          I am Respectfully Sir Your Obedt Servt Hen:y Foxall
        